DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A, 1B and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is drawn to “the spring clamp” and also recites that the diameter of the loop is 
larger than the conduit, pipe, hose or other structure.  Therefore it is unclear if the claim is only drawn the clamp or the clamp in combination with the hose.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-12, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasqualone et al. 2,910,899.
In regard to claim 1, Pasqualone et al. discloses a spring clamp comprising: 
a spring 28 and a fastener 10; wherein the spring comprises a loop region 28 formed of a material with a memory, a first overlap region, a second overlap region, a first tang 30 at an end of the first overlap region, a second tang 30 at an end of the second overlap region; wherein the spring comprises a state with a lowest potential energy and wherein the loop region has a first diameter in the state with the lowest potential energy; wherein the fastener engages with the first tang and the second tang to change a distance between the first tang and the second 
tang and to thereby control a potential energy of the spring, to change the diameter of the loop region and wherein in an energy state above the state with the lowest potential energy, the loop region has a second diameter, wherein the second diameter is larger than the first diameter, wherein when the loop region has the second diameter, the loop region stores a compressive force due to the memory, wherein the compressive force stored in the loop region is to clamp the spring clamp to a conduit, pipe, hose, or other structure. 
In regard to claim 2, wherein the fastener rotates to engage with the first tang and the second tang and transfers a kinetic energy to or from the fastener to control the potential energy of the spring, to change the diameter of the loop region, and to change the compressive force. 
In regard to claim 3, wherein the second diameter of the loop region is larger than the conduit, pipe, hose, or other structure (as 20 is threaded into 12 it pushes tangs 30 together and expands 28).
In regard to claim 4, wherein the fastener engages with the first tang and the second tang to release potential energy from the spring, wherein the release of potential energy from the spring reduces the diameter of the loop region (as 20 is threaded out of 10), compresses the conduit, pipe, hose, or other structure within the loop region, and secures the 
conduit, pipe, hose, or other structure to a fitting due to the compressive force, wherein the fitting is within the hose. 
In regard to claim 5, wherein after the fastener engages with the first tang (at 18) and the second tang (at 24) to release potential energy from the spring, the fastener is removed from the spring clamp and the spring clamp remains clamped to the conduit, pipe, hose, 
or other structure due to the compressive force. 
In regard to claim 6, wherein the first tang and the second tang engage with the fastener to increase or decrease a distance between the first tang and the second tang to control the potential energy of the spring.

In regard to claim 10, wherein the spring, the first tang, and the second tang are formed from a same material. 
In regard to claim 11, wherein the same material is one of a wire spring metal, or a composite. Page 3
In regard to claim 12, wherein the same material is the wire spring metal and the loop region comprises two overlapping segments of the wire spring metal. 
In regard to claim 16, wherein the fastener comprises a first fastener region 14 with a fastener thread and a second unthreaded fastener region 18.
In regard to claim 20, wherein the fastener engages with the first tang and the second tang to control the potential energy of the spring and to change the diameter of the loop region and the compressive force stored in the loop region, to limit an uncontrolled release of potential energy by the spring, and to increase a safe utilization of the spring clamp.
Allowable Subject Matter
8.	Claims 7-9, 13-15 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kenly, Richardson, Sherman, Black, Schukraft, Wiora, Manning, Kallel, Munse, Matsuura, Schroer and Heckerthorn disclose similar couplings that are common and well known in the art.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679